EX-99.23(g)(26) Amendment to Master Global Custody Agreement between the Customer and JPMorgan Chase Bank, N.A. This Amendment dated the 28th day of September, 2009, to the Master Global Custody Agreement between the Customer and JPMorgan Chase Bank, N.A. effective as of August 12, 2009 (“Agreement”) by and between JNL Series Trust and JNL Investors Series Trust (each individually “Trust”, collectively, the “Trusts”), JNL Variable Fund LLC (the “Fund”) and JPMorgan Chase Bank, N.A. (“Custodian”). Whereas, the Trusts, Fund and the Custodian have entered into the Agreement. Whereas, the parties wish to amend the Agreement in order to reflect a change in sub-adviser and name change for the following JNL Series Trust fund: JNL/Goldman Sachs Short Duration Bond Fund to JNL/T. Rowe Price Short-Term Bond Fund. Whereas, the parties wish to amend the Agreement in order to reflect a name change for the following JNL Series Trust fund: JNL/Credit Suisse Global Natural Resources Fund to JNL/Credit Suisse Commodity Securities Fund. Whereas, the parties wish to amend the Agreement in order to reflect the merger of the following five new JNL Series Trust funds: 1) JNL/PPM America Core Equity Fund; 2) JNL/S&P Retirement Income Fund; 3) JNL/S&P Retirement 2015 Fund; 4)
